          Case 1:20-cv-00892-NONE-GSA Document 12 Filed 11/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CORY JAMES WHITE,                                    1:20-cv-00892-NONE-GSA-PC
12                   Plaintiff,                           ORDER DENYING MOTION FOR
                                                          APPOINTMENT OF COUNSEL
13         vs.                                            (ECF No. 9.)
14   KRANTZ, et al.,
15                   Defendants.
16

17          On October 29, 2020, Plaintiff filed a motion seeking the appointment of counsel.
18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff
20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the
22   court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113
23   F.3d at 1525.
24          Without a reasonable method of securing and compensating counsel, the court will seek
25   volunteer counsel only in the most serious and exceptional cases. In determining whether
26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                      1
           Case 1:20-cv-00892-NONE-GSA Document 12 Filed 11/17/20 Page 2 of 2



 1           In the present case, the court does not find the required exceptional circumstances.
 2   Plaintiff argues that he cannot afford to retain counsel, he has limited understanding of the law,
 3   serious and complex discovery proceedings will be necessary, and his access to legal materials
 4   are limited. These conditions, without more, do not make plaintiff’s case exceptional under the
 5   law. At this early stage in the proceedings, the court cannot make a determination that plaintiff
 6   is likely to succeed on the merits. Plaintiff’s complaint awaits the court’s screening required
 7   under 28 U.S.C. § 1915. Thus, to date the court has not found any cognizable claims in plaintiff’s
 8   complaint for which to initiate service of process, and no other parties have yet appeared. The
 9   legal issue in this case -- whether defendants violated plaintiff’s right to practice his religion -- is
10   not complex. Moreover, based on a review of the record in this case, the court finds that plaintiff
11   can adequately articulate his claims. Therefore, plaintiff’s motion shall be denied, without
12   prejudice to renewal of the motion at a later stage of the proceedings.
13           Accordingly, for the foregoing reasons, plaintiff’s motion for the appointment of counsel
14   is HEREBY DENIED, without prejudice.
15
     IT IS SO ORDERED.
16

17       Dated:     November 17, 2020                                  /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                        2
